Filed 1/26/21 B.P. v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 B.P.,

          Petitioner,                                                    E076082

 v.                                                                      (Super.Ct.No. RIJ900163)

 THE SUPERIOR COURT OF                                                   OPINION
 RIVERSIDE COUNTY,

          Respondent;

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,

          Real Party in Interest.



         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Cheryl C. Murphy,

Judge. Petition denied.

         David Goldstein for Petitioner.

         No appearance for Respondent.

         Gregory P. Priamos, County Counsel, James E. Brown, Anna M. Marchand and

Prabhath D. Shettigar, Deputy County Counsel for Real Party in Interest.

                                                             1
       Petitioner B.P. (Mother) has filed a petition for extraordinary writ pursuant to

California Rules of Court, rule 8.452. Mother claims that the juvenile court erred in

terminating reunification services and in setting a hearing under Welfare and Institutions

Code1 section 366.26 because Mother was not afforded or offered reasonable services.

For the reasons set forth below, we deny Mother’s writ petition.

                     FACTUAL AND PROCEDURAL HISTORY

       On March 29, 2019, the Riverside County Department of Public Social Services

(the Department) filed a section 300 petition on behalf of M.G. (Minor; a girl born

August 2011). Minor was placed in foster care. Minor’s father is deceased.

       On March 15, 2019, the Department received a physical and general neglect

referral. The social worker tried to meet with Minor at her school but Minor had been

absent the past two days. The assistant principal told the social worker that they had been

concerned about Minor’s behavior for some time. Minor had been “twerking,” hitting,

and choking other students. Although the school referred Minor to counseling, Mother

failed to follow through on getting Minor to counseling.

       When the social worker called Mother, she refused to meet the social worker.

Mother also would not allow the social worker to see or speak to Minor that day.

       On March 21, 2019, the social worker met with Minor at her school. Minor

appeared free of any visible marks or bruises. Minor told the social worker that her

Mother tried to hit her with a vacuum cord that morning because Minor needed help


       1 All further statutory references are to the Welfare and Institutions Code unless
otherwise specified.

                                             2
putting her shoes on. When Minor cried, Mother hit Minor with a “house shoe.” Minor

stated that Mother “hits me, slaps me . . . she’ll punch me in the mouth, slap me dead in

the face.” Minor told the social worker that Mother went to jail for hitting and punching

the maternal grandmother (MGM). Minor also stated that Mother stabbed Minor’s father

with a knife and scissors in the back.

       Additionally, Minor told the social worker that Mother sometimes used drugs; she

described how the drugs looked and smelled. Minor also stated that Mother “drinks

alcohol and acts crazy. She shakes me, wakes me up in the middle of the night. She is

drunk. I don’t like it when she drinks.” Minor stated that Mother did not treat her right.

Mother did not take her to the dentist; Minor showed the social worker her teeth, which

were brown and rotten.

       Regarding the incident that led to the referral, Minor stated that Mother punched

her in the eye twice. MGM was present.

       On March 21, 2019, the social worker met with a relative; Mother had threatened

to kill the relative if she called the police or child protective services. Mother’s friends

had contacted the relative to report Mother’s drug use. The relative reported that Mother

woke Minor up in the middle of the night to threaten her with violence. Minor had told

the relative that she wanted to kill herself in the past.

       On March 25, 2019, the social worker contacted MGM. MGM stated that she

would file for guardianship of Minor by March 28, 2019. On March 26, MGM contacted

the social worker and told her she did not feel comfortable filing for guardianship




                                                3
because Mother lived in the home. MGM stated, “I am scared [Mother] is going to do

something to me if I file for guardianship.”

       On March 25, 2019, the social worker and an officer approached and spoke with

Mother. However, “[a] full global assessment was not completed due to [Mother’s]

unwillingness to participate.” Mother denied hitting Minor and using drugs. The social

worker requested that Mother drug test and also offered a list of service referrals; Mother

declined the referrals and did not drug test.

       The Department scheduled a “Child Abuse and Neglect” examination for Minor.

Mother did not make Minor available for the exam.

       On March 28, 2019, MGM called the social worker frantic and crying; she stated

that Mother came home the night prior without Minor. Mother was contacted but she

refused to disclose the location of Minor. Mother stood close to the officer’s face and

swore at the officer but the officer was able to deescalate the situation and Mother

provided Minor’s location. The social worker met Minor and she appeared fine.

       Mother agreed to an oral drug test; the test was invalid because Mother could not

produce enough saliva. Mother agreed to an on-demand urine test but failed to show for

the test and when the social worker tried to call Mother the phone was disconnected.

Minor was taken into protective custody.

       According to the detention report, Mother had past child welfare history from

2016 to 2018. All the allegations were determined to be unfounded. In September of

2018, the Department investigated a general neglect and physical abuse referral.

Although Mother admitted that she “whoop[ed]” Minor, Minor appeared well taken care


                                                4
of by her maternal grandparents. Minor stated she felt safe at the home and did not have

any marks or bruises. On April 2018, the Department received a general neglect and

physical abuse referral. In October 2017, the Department received two general neglect

referrals. The maternal grandfather (MGF) had obtained a restraining order and an

immediate move-out order on Mother; Mother was arrested for refusing to comply.

Mother also hit and argued with MGM. The referrals were unfounded because Minor felt

safe with her maternal grandparents and they provided care for Minor.

       During these prior investigations, the Department provided the family with

services. The services included counseling, drug testing, dental appointments, and

transportation-assistance offers.

       On April 3, 2019, the Department filed an amended section 300 petition. In the

amended petition, the Department alleged that: (1) Mother physically abused Minor

(§ 300, subd. (b)(1); (2) Mother abused controlled substances (§ 300, subd. (b)(2);

(3) Mother failed to benefit from preplacement preventive services including referrals to

substance abuse treatment programs and testing, and failed to ensure Minor attended

appointments (§ 300, subd. (b)(3); (4) Mother neglected the educational needs of Minor

(§ 300, subd. (b)(4); and (5) Mother neglected Minor’s medical needs (§ 300, subd.

(b)(5)).

       At the detention hearing on April 4, 2019, the juvenile court detained Minor from

Mother. Mother denied the allegations in the first amended petition. The court ordered

services for Mother including alcohol and drug testing, parent education, substance abuse

treatment, counseling, and any others the Department deemed appropriate. Mother was


                                            5
to submit to a hair follicle and urine testing. Mother was to have two supervised visits a

week. As to Minor, the court directed she be scheduled for medical assessments, referred

for counseling, and to be provided with tutoring as needed; and the Department was to

attempt to keep Minor in her school of origin. The Department was to seek relative

placement for Minor, and visitation with grandparents and extended relatives could occur

as approved by the Department. An after-court visit was ordered for mother and

extended family with Minor. A jurisdictional hearing was ordered for April 26, 2019,

with Mother to appear without further notice.

       On April 22, 2019, the Department filed its jurisdiction/disposition report. The

Department made seven unsuccessful attempts to meet Mother for the report. The social

worker texted her, contacted the maternal grandparents, spoke to Mother and scheduled

an appointment. Mother did not attend the appointment.

       MGM said Mother “is just one of those young adults that just didn’t need to have a

child, she don’t love her or take time for her.” MGM has treated Minor as her own and

planned to move into her own apartment so she can have Minor placed with MGM.

       In her forensic interview, Minor stated that Mother “whoops me with extension

cords on all parts of my body and it hurts.” Minor also stated that Mother hits her all the

time. Mother hits “with the cord form the iron, the comb, brush, and threatened me with

the iron.” Minor had bruises on her body in the past. She also had not seen a dentist or

doctor for a long time. Mother consumed substances that made her act up and say

“weird” things. Minor was too tired to attend school because she “was up hanging out all




                                             6
night” with Mother. The physical examination revealed severe dental decay, scars and

abrasions on her body. Minor made statements regarding excessive physical discipline.

       The Department scheduled Minor for medical and dental appointments. Mother

neither cooperated with the Department to schedule the appointments nor provided

Minor’s medical and health information. Minor was referred for initial mental heath and

medication support assessments and after-school tutoring. MGM agreed to hold Minor’s

educational rights.

       Prior to a visit with Mother, Minor expressed fear and asked the social worker to

be present. When Mother visited on April 15, 2019, she was disengaged from and did

not talk to Minor, even with prompts form the visitation monitor. She declined to visit on

April 9, 2019, and failed to confirm two other visits.

       At the jurisdiction hearing on April 25, 2019, the juvenile court ordered the RCAT

interview to be released to the Department and that an addendum report be filed including

the RCAT, mother’s “input,” and the status of Minor’s dental treatment. An after-court

visit between Minor, Mother and MGF was also ordered. Thereafter, the court authorized

visitation with MGF as approved by the Department. The court set a contested

jurisdictional hearing for May 21, 2020.

       On May 17, 2019, the Department filed an addendum report, which indicated

Mother had minimal progress in her case plan. Minor remained in foster care. Visits

between Minor and Mother, and Minor and MGM continued to be supervised and at the

discretion of the Department. Minor’s dental needs were being addressed, and the RCAT

report had been provided to Department attorneys.


                                             7
       As to Mother, the social worker reported that Mother stated she had a “rough

childhood” and did not have a good relationship with MGM. Mother did not have any

medical conditions and denied taking medications. She admitted smoking marijuana but

denied taking other substances.

       On April 20, 2019, the Department discussed concurrent planning with Mother.

Mother was told that if she were offered services, she would have 12 months to complete

her case plan because of Minor’s age but “if she failed to complete the services; the

Department could recommend that services be terminated. A possible consequence is the

termination of her parent rights, leading to the adoption or legal guardianship of

[Minor].” Thereafter Mother agreed with participating in individual counseling, family

counseling, anger management classes, and parenting classes. Substance abuse services

would be evaluated once a urine analysis and hair follicle drug test were completed.

       On April 23, 2019, Mother completed her urine analysis drug test; she tested

positive for marijuana. On April 26, 2019, Mother stated that no one had contacted her to

conduct the hair follicle drug test. That same day, Mother had a two-hour supervised

visit with Minor. The visit went well and there were no concerns noted.

       On May 3, 2019, Mother failed to attend a visit with Minor. Three days later,

Mother contacted the social worker to update her contact information and to apologize

for missing the visit. The social worker provided Mother with contact numbers so she

could enroll in services, and contacted service providers to update Mother’s contact

information. The referral for the hair follicle drug test was resubmitted.




                                             8
       On May 5, 2019, Mother participated in a 90 minute supervised visit with Minor;

the visit went well with no reported concerns.

       On May 13, 2019, Mother told the social worker that she would start parenting

classes on May 15, and the start dates for individual counseling and anger management

were pending.

       In the addendum report, the social worker summarized that Minor was removed

from Mother’s custody for physical abuse and severe medical neglect. Mother did not

appear to understand that she should not use “objects” when “discipling” or “hitting”

Minor. The social worker believed that this failure to understand placed Minor at

substantial risk of continued physical abuse. The social worker worried that if Minor

were returned to Mother without supervision, Mother would continue to physically abuse

and neglect the medical and educational needs of Minor. Since the last court hearing,

Mother had made minimal progress with accessing services to learn new skills. The

social worker believed that Mother had some unresolved issues that occurred in her

childhood—limiting her ability to parent. Minor stated, “I love my mom and I want to

see my mom, but I do not want to live with my mom.” Therefore, the social worker

recommended that the court find true the allegations alleged in the first amended petition.

The social worker also recommended that Mother be offered family reunification

services.

       At the jurisdictional hearing on May 21, 2019, the court found good cause to

continue the hearing.




                                             9
       In the status review report filed November 21, 2019, the Department

recommended that Minor remain a dependent, that family reunification services continue

to Mother, and visitation between Minor continue as directed by the Department. The

social worker reported that Mother, who was 32 years old at the time, lived with MGF

and the maternal uncle (18 years old) in Riverside. Mother was not employed at the time.

Mother only paid for her cell phone service of $60 per month; she did not pay for rent or

utilities. Her social support was MGF.

       As to Minor, medical and dental examinations were completed. She was active

and liked to play. Minor, however, started fighting with her foster sibling and became

more difficult to redirect. Minor was having violent outbursts and temper tantrums when

she did not get her way, and she “did not like to tell the truth.” On October 24, 2019, the

social worker submitted a Wraparound referral; it was approved on October 30, 2019.

Minor received mental health services and was waiting additional services.

       The social worker was working on relative placement with MGM. Minor and

MGM had weekly supervised visits.

       During this reporting period, Mother missed five visits. During visits, the social

worker had to redirect Mother on several occasions not to threaten Minor with bodily

harm. The social worker heard Mother saying, “you listen to me or I’m going to hit you,

don’t think just because they are here that you won’t get a wippin.”

       The social worker provided information regarding Mother’s participation in

services for counseling, classes and psychological evaluations. The Department

recommended services continue. Mother confirmed that she had all of her referrals but


                                             10
she had not completed her individual counseling, parenting educational program,

psychological evaluation, and her medication evaluation. Mother made minimal progress

during the reporting period. The social worker noted Mother had poor insight about her

triggers and why Minor was removed. Mother lacked logical thinking and took no

responsibility for her actions that led to Minor’s removal. The social worker contacted

Mother on a monthly basis to discuss Mother’s case plan compliance and current

circumstances.

       On December 3, 2019, the Court ordered that a second dental assessment,

placement with MGM, medication assessment, remedial tutoring, and special education

continue to be pursued for Minor. Visits with mother were to continue as previously

ordered. The court set a status review hearing under section 366.21, subdivision (f), for

May 29, 2020.

       On May 19, 2020, the Department filed a status review report. The Department

recommended Minor remain a dependent of the court and that family reunification

services continue for Mother. Mother was still living with MGF and was unemployed.

She had not completed her individual counseling, parenting or anger management

classes. On March 22, 2020, Mother had contacted the Department to request her

referrals again. On March 25, the social worker again provided Mother the referrals.

Mother was placed on a waiting list for parenting and counseling services. She did make

some progress and reached out to her service providers, such as completing a

psychological evaluation with Dr. Garrett. Mother continued to lack insight into why

Minor was removed from her care. The foster parents reported that Minor continued to


                                            11
be difficult to redirect. She was diagnosed with ADHD and prescribed medication.

Minor continued to have visits with Mother and MGM.

       Mother’s participation in face-to-face visits was sporadic. However, since the

COVID-19 pandemic began, Mother and Minor participated in supervised phone contact

once a week for an hour; these visits were appropriate.

       At the May 29, 2020, status review hearing, the court ordered the Department to

provide Mother’s psychological evaluation to all counsel. The court ordered a referral for

Minor to receive remedial tutoring and for Wraparound services to continue. The court

set a contested review hearing under section 366.21, subdivision (f), for July 8, 2020.

       On July 2, 2020, the Department filed an addendum report recommending Minor

remain a dependent of the court, reunification services for Mother be terminated, and to

set a selection and implementation hearing. On June 1, 2020, Minor was placed in a

different foster home.

       On June 8, 2020, the social worker reviewed Mother’s psychological evaluation

from Dr. Garrett. Dr. Garrett diagnosed Mother with histrionic personality disorder with

paranoid, narcissistic and turbulent features. He stated, “ ‘At this point [Mother] has not

learned very much from having lost custody of her child for a whole year. She is still

argumentative and angry towards the Department of Social Services and the Social

Workers as well as her mother and seems to blame the situation on everyone but herself.

I question whether she will benefit from psychotherapy and do not believe that she should

have any extended amount of psychotherapy. I would say after six sessions that the

counselor should report to the social worker and judge as to whether she is gaining any


                                             12
capacity whatsoever to look at herself honestly and take any responsibility for her

situation. If she does not seem able to do that, I think the psychotherapy should be

terminated.” Dr. Garrett also went on to state that Mother should complete a parenting

program to learn how to properly discipline Minor. Dr. Garrett stated that “[t]he great

risk here is that if [Mother] is reunified with her daughter without true and sincere

alteration in her attitudes that abuse will continue, and that [Minor] will begin to act out

much more severe behavioral problems as she enters adolescence. At this point she has

to prove a great deal to the Department of Social Services prior to being allowed more

access to her child in her supervised weekly visits that she is currently allowed.”

       As to Minor, she received tutoring services and continued receiving services. On

June 10, 2020, the social worker received a telephone call from Minor’s new foster

mother regarding a video visitation between Minor and Mother. The foster mother

observed Mother lying in bed with another woman smoking what appeared to be

marijuana. Minor told Mother, “Mom you know I don’t like when you do that.” Minor

presented as emotional and upset. The foster mother, therefore, ended the video visit.

The social worker advised Mother that all subsequent visitation should take place over

the telephone with no video until in-person visitations are resumed. When the social

worker questioned Mother about the last video visit, Mother denied the events as reported

by the foster mother. Minor, however, told the social worker that Mother was smoking

during the call and she was mad at her mom for smoking “that stuff again.” Minor was

doing well in her new placement. The foster parents and Minor were loving toward each

other and the foster parents wanted Minor to stay with them long term. Minor stated that


                                              13
she did not want to talk to Mother on the phone and expressed to the foster parents that

she is afraid of Mother when she gets angry. The social worker, therefore, opined that

the visitation should be at the discretion of Minor or held in a therapeutic setting.”

        At the hearing on July 8, 2020, the juvenile court directed the Department to

determine if in-person or therapeutic visits were necessary; provide counsel with a

complete psychological evaluation; and to provide an addendum report addressing

Mother’s progress, visitation, the necessity of therapeutic treatment, and whether in-

person visits were a detriment to Minor. The court continued the hearing to August 25,

2020.

        In the addendum report filed on August 20, 2020, the Department indicated there

was no change in recommendations, family reunification services should be terminated as

to Mother, and a section 366.26 hearing should be set. On July 20, 2020, Mother was

given a new referral for anger management as requested by Mother. Mother was in the

fourth week of her parenting program. She continued to have supervised telephone visits

with Minor when Minor wished to do so; however, Minor had not wished to do so

because of the last video visit The Wraparound team was assisting Minor to express her

feelings and to encourage visitation with Mother, but then on July 27, 2020, during a

video visitation, Mother asked Minor if she told the social worker if Mother smoked

during the prior visitation. Mother seemed angry and Minor started to cry. She told

Mother she did not tell the social worker, and the call ended. Afterwards, the caregiver

told Minor that she had told the social worker about Mother’s smoking. On a visit on

August 11, 2020, Mother was very apologetic, polite and loving to Minor.


                                              14
       As for the permanent plan, the social worker reported that MGM had not been

approved yet for placement and had been in the hospital getting treatment for COVID-19.

After her release from the hospital, she was under home quarantine. MGM had no

contact with Minor after being diagnosed, but also did not visit with Minor prior to her

hospitalization. The foster parents liked Minor and were thinking about providing

permanency for Minor. They had grown to love Minor and stated, “she is a wonderful

child. Yes, she has issues like every other child but they are manageable. [Minor] is

easily redirected with Wrap[around] in the home. [Minor] is doing well.”

       As for Mother’s progress, Dr. Garrett had recommended Mother participate in a

parenting program through MFI Recovery. When asked about the parenting program,

Mother stated that MFI was not taking any referrals. The social worker called and

inquired and was informed that MFI was taking referrals. Mother continued to exhibit

inappropriate behavior during supervised video visits with Minor.

       Minor continued to progress well in her new placement. The foster parents were

caring and loving toward Minor and wanted her to stay with them long term. Minor

communicated with MGM and the Department was hopeful that MGM would be a

certified placement for Minor shortly. Minor did not want to talk to Mother on the

phone; the Wraparound team encouraged Minor to communicate with Mother.

       At the contested hearing on August 25, 2020, the court continued Mother’s

reunification services. The court ordered the Department to assess for in-person

visitation between Minor and Mother, to communicate with Mother’s parenting program

provider and to provide a status update on Mother’s progress in therapy. The court also


                                            15
ordered the Department to provide a status update on placement of Minor with MGM.

The court set a permanency review hearing under section 366.22 for September 28, 2020,

and ordered both Mother and Minor to appear.

       On September 15, 2020, the Department filed a section 366.26 18-month

permanency review hearing report. In the report, the Department recommended Minor

remain a dependent of the court, that family reunification services be terminated to

Mother, and a selection and implementation hearing be scheduled. The Department also

requested that visitation between Mother and Minor be once a month.

       Mother continued to reside with MGF and maternal uncle in Riverside, she was

still unemployed, and she did not pay rent or utilities. The social worker noted that a

search of the court website revealed a misdemeanor arrest warrant for Mother stemming

from a charge to endanger/willfully harm a child in March 2019.

       Minor had become aggressive with the caregiver, had been fighting with the

caregiver, and had become more difficult to redirect. The foster mother reported that

Minor was having violent outbursts and temper tantrums, and that in late August, Minor

blamed the foster mother as the reason Minor could not live with MGM. The social

worker drove to the foster home and spoke with Minor in person. The social worker

explained to Minor that she was unable to move in with MGM because there were “some

things that [MGM] had to take [care] of first.” Minor stated she understood and that she

would not become aggressive with the foster parent again. During this time, Minor

continued to receive Wraparound services. On September 2, 2020, the social worker

received another call from foster mother reporting that Minor was very aggressive and


                                             16
assaultive, hit the foster mother, and bit an older foster sibling in the face. Minor also

destroyed furniture and attempted to stab the foster mother with a pair of scissors. The

foster mother called the Wraparound team. When Minor’s therapist conducted an

assessment and tried to calm Minor down, her behavior only escalated as Minor tried to

choke herself and hit the walls in the foster home. They decided that the foster mother

should call the police because Minor was attempting to hurt herself. When the police

arrived and spoke with Minor, Minor said she did not want to harm herself and attempted

to wet the police with the water hose. The police told the foster mother that they were

unable to help. The foster mother stayed with Minor in the front yard for three hours so

she could calm down. When the social worker arrived at the foster home, she asked

Minor about her behavior. Minor stated she did not know why she was acting out. The

social worker stayed there for an hour. During this time, the foster mother gave a 14-day

notice for a change of placement.

       With regard to her education, the social worker reported that Minor, although in

the fourth grade, was performing at a kindergarten level. Minor was receiving services to

help with her education.

       Minor had been participating in Wraparound services since October 2019. A

family team meeting was held on September 4, 2020. The Wraparound team, the foster

mother, Minor, the foster agency social worker, and the county social worker were

present—“to try to salvage the placement.” The foster mother agreed to allow Minor to

stay in her placement until a new foster placement was located. During the meeting, “the

foster mother reported that [Minor] has become aggressive after visiting [MGM], stating,


                                              17
‘When [Minor] come[s] back from visiting [MGM], [Minor] is rude and does not want to

follow directions. In addition, [Minor] says that [MGM] talks to [Minor] about living

with her and discusses future placement” with MGM. As for the placement with MGM,

the social worker spoke with MGM and “she reported that her home is not cleared

through the Knott FFA because her roommate need a criminal exemption. In addition,

[MGM] is employed during the day and would not be available to assist [Minor] with

online learning.”

       As to Mother’s services, Mother informed the social worker that she completed

her parenting classes on August 23, 2020. Mother, however, could not provide the

parenting education certificate and stated that “the parenting program was a waste of her

time and she didn’t care about the classes honestly.” As to individual counseling, Mother

had her first appointment in August 2019 and her last appointment in September 2019.

The social worker and Mother discussed individual counseling referrals again in March,

April, May and June of 2020. Although Mother was given additional time, Mother failed

to enroll in individual counseling.

       Mother continued to have supervised telephone calls with Minor when Minor

wanted to talk to Mother; however, Minor did not want to speak with Mother on the

phone after the video chat incident where Minor saw Mother smoking.

       The social worker opined that there was not a substantial possibility that Minor

could return to the care of Mother by the next court date. Mother had not demonstrated

that she had mitigated the circumstances that brought her before the court; Mother needed

to enroll in individual counseling and complete her anger management program, and as


                                            18
noted in current and prior reports, Mother displayed no remorse in her behavior that led

to Minor’s removal.

       At the permanency review hearing on September 28, 2020, the juvenile court

authorized conjoint counseling between Mother and Minor upon the recommendation of

Minor’s therapist. The court extended visitation between Minor and MGM and

continued Minor’s Wraparound services. The court set a contested section 366.26 review

hearing for October 30, 2020.

       On October 22, 2020, the Department filed an addendum report recommending

Minor remain a dependent of the court, that family reunification services be terminated as

to Mother, that a section 366.26 selection and implemental hearing be calendared, that no

visitation occur between Minor and Mother, and that visitation between Minor and MGM

continue.

       On September 25, 2020, Minor was discharged from Loma Linda Behavioral

Center after a five-day hospital visit where she was assessed for depression and angry

outbursts. Minor was discharged with a prescription for Prozac for depression, Concerta

for ADHD, and Melatonin for insomnia. On September 28, 2020, the court ordered an

extended visit with MGM. On October 7, 2020, Minor had a medication evaluation with

Dr. Nguyen with the Wraparound program. The doctor did not prescribe any

psychotropic medication for Minor. Dr. Nguyen indicated Minor had stopped taking her

medication since moving in with MGM because “she has not had any further symptoms

since being in her new placement.” The Wraparound team was providing support to

MGM.


                                            19
       MGM was in the process of being approved as a foster parent. She wanted to

provide Minor with a permanent home. Minor “she loves living with [MGM] and there

have been no concerns noted.” As to Minor’s education, MGM worked to reenroll Minor

in her school of origin. MGM picked up the necessary forms and school supplies,

requested for an Individual Educational Plan (IEP) meeting, and touched base with

Minor’s previous teacher to seek additional help. On October 15, 2020, Minor started at

the school with a special education plan.

       As to visitation between Mother and Minor, Mother missed a scheduled visit on

September 30, 2020. When the social worker asked why Mother missed the visit, instead

of being remorseful, “she demanded that [the social worker] reschedule the visit.” The

next scheduled visit was on October 7, 2020. In the morning, Mother texted the social

worker and stated that if Minor’s hair was not “done,” she was going to bring someone to

do it. The social worker needed the name and date of birth of the person that would

accompany Mother so the social worker could clear him or her before the visit. Mother

texted back with two names. When the social worker informed Mother that she could

bring one other person, not two, Mother insisted that “both” were coming. At the end,

Mother texted, “NVM who do I need to talk to I’ll do it the shit myself, realistically her

hair should’ve been done in the first place there’s no reason the kids hair is not combed.”

The social worker responded that Minor was with MGM now and asked if MGM knew

how to brush Minor’s hair. The social worker again reminded Mother that visits were

restricted due to COVID-19 but that she would allow another person to accompany

Mother if she provided the social worker with the requested information. Mother


                                             20
responded: “Bitch you’re lucky if I say another nice word to you I ask who the fuck I can

speak to because you don’t know how to do shit. I don’t start with me Lisa! gave you the

name like you asked do your work. The next message I should be getting from you is the

person to call.” (Sic.) Although the social worker indicated that Mother’s message was

unclear, the social worker provided Mother with her supervisor’s name and phone

number. Mother responded, “You a dumb bitch . . . . And all y’all go to be some dumb

bitches till y’all start doing your job.” (Sic.) Mother continued to have supervised visits

at the Department on a weekly basis. MGM agreed to supervise the telephone visits.

       As to individual therapy for Mother, on October 1, 2020, Mother texted asking for

her referral information for individual counseling. The social worker had resubmitted for

individual counseling two months prior in August 2020 and the social worker provided

Mother with the referral. By October, MFI Recovery was no longer taking referrals.

However, back in August, MFI Recovery was taking referrals. Mother demanded that

she be given a referral for individual counseling with her anger management therapist.

That counseling center did not take Medi-Cal insurance for individual counseling. When

the social worker explained this to Mother, she became upset and did not believe the

social worker. Eventually, the social worker referred Mother to another therapist at

Community Access Network on October 2, 2020. On October 19, 2020, the social

worker called Community Access Network and learned that Mother started individual

therapy on October 7, 2020.

       As for anger management classes, Mother completed eight sessions and had eight

sessions left. The social worker noted that Mother clearly had failed to benefit from her


                                             21
program as evidenced by her inability to use the skills acquired during her classes when

she failed “to deescalate her anger which [led Mother] to engage in cursing and profanity

when she [did] not get her desired outcome.” Mother had completed only one session of

individual therapy—she had 18 months to complete her court-ordered services but failed

to do so. The Department also reminded the court about Mother’s psychological

examination report, included in the 12-month review report.

       On September 25, 2020, MGM related that she blocked Mother from all telephone

calls “after they had a verbal altercation and reported she doesn’t really have

communication with [Mother] because [Mother] continues to engage in verbal

altercations with her.” MGM stated, “I don’t have the time or the energy to put up with

[Mother]. I just want to raise my granddaughter. [Mother] has always been mean. . . . I

use[d] to tell my husband, there is something wrong with [Mother] but he always took

[her] side. I never had his support. I am divorced now and have good support at my

church. They all love [Minor].” MGM stated that she wanted the Department to assist

with supervised visits between Mother and Minor. When the social worker spoke with

MGM on October 16, 2020, MGM agreed to supervise telephone visits between Mother

and Minor and unblock Mother. MGM was concerned about Mother because of her

inappropriate behavior and language toward Minor.

       Since the last hearing, Minor had been placed with MGM and the Wraparound

team continued to provide services. Minor was no longer on psychotropic medications

for behavior. Minor was reenrolled at her school of origin and MGM was facilitating

Minor’s needs at her school. Minor’s special educational teacher and the school


                                             22
psychologist were working together. Minor is “happy and is enjoying school.” The

social worker observed Minor to be happy and affectionate with MGM; Minor kissed and

hugged MGM during a Wraparound meeting. Minor stated she loved MGM and liked

living with her.

       At the contested review hearing on October 30, 2020, Mother testified. She

claimed that Minor was removed from her care because Minor was not attending school

or going to the dentist on a regular basis. Mother believed that she had remedied these

issues because she can now drive Minor with her driver’s license. Although she was not

previously involved in Minor’s education, she would be involved now.

       Mother testified that she participates in parenting education by Zoom. She also

stated that she loved her anger management classes; she felt those classes had been

helpful. She also enjoyed her visits with Minor. She had not had face-to-face visits with

Minor for seven months due to the pandemic but she did have telephone contact.

Mother’s visits with Minor were positive. Mother claimed that the social worker did not

communicate with Mother. She had not seen the social worker face-to-face for seven

months. Even though the social worker gave Mother referrals to services, Mother did not

feel the social worker was helping her reunify with Minor.

       During cross-examination, Mother testified that during her parenting education

course she learned she was “already doing those things,” such as showing empathy and

holding your child. Mother did not benefit from the class and felt that taking another

parenting course would not be helpful. She only did it to get her child back.




                                            23
       Mother also testified that she started counseling in October 2020. She did not start

prior to then because she wanted her anger management counselor to provide the therapy.

Mother had stopped counseling in 2019 to look for a job out of state and did not have a

car to make it to appointments.

       In her anger management program, she learned to count to 10. She did not feel

that she had a problem with anger prior to Minor’s removal, and still did not have anger

issues. Mother counted to 20 before she sent the October 7, 2020, text message to the

social worker. In the text, Mother repeatedly called the social worker a “bitch” for not

allowing Mother to bring two people to a supervised visitation to help fix Minor’s hair.

When asked whether Mother learned that she should not be hitting Minor, Mother

answered that she learned that she “should have been taking her to the dentist, that I

should have been doing her homework with her.” She did not state anything about not

physically hurting Minor.

       Mother’s counsel argued that Mother engaged in services and had a very close

bond with Minor. Counsel requested additional services. Minor’s counsel argued that

although Mother went through the motions of engaging in some services, she did not

benefit from them. The Department agreed with Minor’s counsel and added the

dependency had been ongoing since April 2019 and during that time, Mother failed to

acknowledge the reason for Minor’s removal, and was still argumentative and angry.




                                             24
       After hearing Mother’s testimony and arguments from counsel, the juvenile court

indicated that Minor was removed primarily due to Mother’s inappropriate physical

discipline of Minor and anger management issues. The court found that Mother delayed

participating in services and sensed “from mother, even through her testimony that you

are very angry.” The court expected to see more cooperation from a parent after 18

months of services. The court found Mother had not “truly benefited even from the

services that she received,” and she did not regularly participate in services. In sum, the

court found Mother failed to participate regularly in reunification services; did not make

substantive progress in a court-ordered treatment plan; and there was no substantial

probability that Minor would be returned if given another six months of services. The

court therefore terminated reunification services as to Mother. The court ordered Minor’s

placement information to remain confidential. Moreover, the court ordered extended

visits between the child and MGM to continue pending RFA2 approval. The court

authorized Mother to have community visits with Minor and to assess MGM to supervise

visits. All prior visitation orders were to remain in full force and effect. The court set a

selection and implementation hearing under section 366.26 for March 1, 2021. The court

also set a review hearing under section 366.3 for the same date.

       On November 5, 2020, Mother filed a notice of intent to file writ petition.




       2  Resource Family Approval Program
(https://www.cdss.ca.gov/inforesources/resource-family-approval-program).

                                              25
                                       DISCUSSION

       In her writ, Mother argues that the Department “failed to provide to Mother any

meaningful reunification services to . . . Mother during the contested reunification

period.” (All caps. omitted.) For the reason set forth post, we find the court’s order

terminating services is supported by substantial evidence.

       On appeal, our review is limited to whether the appellate record discloses

substantial evidence to support the juvenile court’s finding that the Department made

reasonable efforts to facilitate reunification, recognizing that the standard is not whether

the services provided were the best that might be provided in an ideal world, but whether

the services were reasonable under the circumstances, since “[i]n almost all cases it will

be true that more services could have been provided more frequently and that the services

provided were imperfect.” (In re Misako R. (1991) 2 Cal.App.4th 538, 547 (Misako R.).)

“Services will be found reasonable if the Department has ‘identified the problems leading

to the loss of custody, offered services designed to remedy those problems, maintained

reasonable contact with the parents during the course of the service plan, and made

reasonable efforts to assist the parents in areas where compliance proved difficult.’ ” (In

re Alvin R. (2003) 108 Cal.App.4th 962, 972-973.) It is the agency’s obligation at the

six-month review hearing to make a record that reasonable services were provided. (In re

Precious J. (1996) 42 Cal.App.4th 1463, 1478.)




                                             26
       “The adequacy of a reunification plan and of the department’s efforts are judged

according to the circumstances of each case.” (In re Ronell A. (1996) 44 Cal.App.4th

1352, 1362; accord, Mark N. v. Superior Court (1998) 60 Cal.App.4th 996, 1011.)

Relevant circumstances include a parent’s willingness to participate in services.

Reunification services are voluntary, and the department cannot force an unwilling parent

to participate in the case plan. (Ronell A., at p. 1365.) The department is not required to

“take the parent by the hand and escort him or her to and through classes or counseling

sessions.” (In re Michael S. (1987) 188 Cal.App.3d 1448, 1463, fn. 5.) Therefore, in

assessing the reasonableness of reunification services, the juvenile court evaluates not

only the Department’s efforts to assist the parent in accessing the services, but also the

parent’s efforts to avail himself or herself of those services.

       Moreover, “with regard to the sufficiency of reunification services, our sole task

on review is to determine whether the record discloses substantial evidence which

supports the juvenile court’s finding that reasonable services were provided or offered.”

(Angela S. v. Superior Court (1995) 36 Cal.App.4th 758, 762 (Angela S.).) In doing so,

we must review the evidence in the light most favorable to the prevailing party and

indulge all reasonable inferences to uphold the court’s ruling. (Misako R., supra, 2

Cal.App.4th at p. 545.) “If there is substantial evidence supporting the judgment, our

duty ends and the judgment must not be disturbed.” (Ibid.)

       The record in this case, set out ante, reveals the services offered were

reasonable—they were tailored to fit the circumstances and to eliminate the conditions

that led to the juvenile court’s jurisdictional finding—and Mother consented to them.


                                              27
       In this case, Minor was removed from Mother’s custody due to inappropriate

discipline, anger management, and general neglect issues. Minor stated that mother hit

her with objects on all parts of her body and it hurt. Mother hit Minor “with the cord

from the iron, the comb, brush, and threatened [Minor] with the iron.” While

investigating the referral in March of 2019, the Department offered Mother the

opportunity to address the issues without removal; however, Mother was resistant to and

declined services. MGM was afraid of Mother’s reaction if MGM filed for legal

guardianship—Mother had a child welfare history that included hitting and threatening

MGM. MGF obtained a restraining and move-out order against Mother, and Mother was

arrested for failing to comply. During its prior investigations, the Department provided

the family with services such as counseling, drug testing, dental appointments, and

transportation assistance.

       After filing the petition, on April 29, 2019, the Department referred Mother to a

substance abuse program, and parenting and anger management services. The social

worker left voice messages with the information and contact numbers for Mother.

Mother did not enroll in any of the services. On July 5, 2019, the Department again

provided Mother the referrals for services in order to reunify with Minor including

parenting education, individual therapy, anger management, and a psychological

evaluation. The social worker contacted Mother regularly to discuss her case plan

compliance and current circumstances.




                                            28
       Throughout the dependency, Mother failed to regularly participate in her services.

She delayed attending her psychological evaluation until March 26, 2020. Moreover,

although she attended a few counseling sessions between August 22 and September 12,

2019, she stopped going to therapy for over a year. Mother requested a new set of

referrals on March 22, 2020, which the Department provided on March 25. Mother

initially claimed that her parenting education provider was not taking any new referrals

but the social worker confirmed that the provider was, in fact, taking new clients. Mother

enrolled in a parenting education program but failed to sign a release for the Department

to check on the quality of her participation. After completing the program in August of

2020, Mother stated the program “was a waste of her time and she didn’t care about the

classes honestly.” At the October 30, 2020, hearing, Mother testified that she learned she

“was already doing those things” that she needed to do. Mother did not feel she

benefitted from the classes, she only took them to get back her child. Mother also

testified another parenting course would not be helpful.

       In addition to the parenting classes, the Department provided Mother another set

of referrals for anger management classes and individual counseling on July 20, 2020. In

August 2020, the social worker gave Mother another referral for counseling, which

Mother failed to attend.

       At the 12-month status review hearing on August 25, 2020, the trial court

continued Mother’s services to the 18-month review hearing date of September 28, 2020.

At that hearing, the court found the Department had provided reasonable services.

Mother did not file an appeal or writ.


                                            29
       As noted in detail above, on October 1, 2020, Mother texted the social worker

asking for a referral to a specific therapist—one who was not covered under Medi-Cal.

When the social worker informed Mother, she became angry and belligerent in her texts

back to the social worker. The social worker then referred Mother to another therapist.

Mother did not begin her individual counseling until after the initial 18-month hearing.

       Based on the foregoing, substantial evidence supports a finding that the

Department provided Mother with reasonable services. Mother, however, delayed

enrolling and participating in the services.

       The evidence supports a finding Mother failed to benefit from the services. At the

hearing on October 30, 2020, Mother testified she had completed eight anger

management sessions but she did not feel she has or ever had a problem with anger. She

also did not feel she disciplined Minor inappropriately. As noted ante, Mother stated she

was already “doing those things,” such as showing empathy to her child. She did not feel

she benefitted from the parenting classes and did not think another course would be

helpful. Even when asked during cross-examination whether Mother has learned she

should not be hitting Minor, she did not concur; instead, Mother responded she should

have taken Minor to the dentist and done homework with her. In addition, although

Mother claimed she learned to deal with her anger, her display of anger at the hearing and

to the social worker throughout the dependency showed otherwise. As noted ante, on

October 7, 2020, Mother sent text messages to the social worker wherein Mother

repeatedly called the social worker a “bitch” because she would not allow Mother to

bring two additional people to visit Minor due to the pandemic.


                                               30
       Dr. Garrett provided in his psychological evaluation of Mother that Mother has not

learned from having lost custody of Minor. He noted that Mother “is still argumentative

and angry” with the Department, the social worker, MGM about Minor’s removal, and

blames the situation on everyone but herself. Mother did not show any remorse about her

current child welfare case.

       After hearing Mother’s testimony and reviewing the record in this case, the court

found that Mother has not “truly benefitted even from the services that she received.”

Mother also did not regularly participate in services. If Mother felt during the

reunification period that the services offered to her were inadequate, she had the

assistance of counsel to seek guidance from the juvenile court in formulating a better

plan. She did not. (In re Christina L. (1992) 3 Cal.App.4th 404, 416.)

       After reviewing the reporter’s and clerk’s transcripts on appeal, discussed in detail

ante, we conclude the record contains substantial evidence to support the juvenile court’s

finding that services provided to Mother were reasonable. Mother received 19 months of

services but failed to benefit from the services. As in Angela S., supra, 36 Cal.App.4th

758, Mother’s “real problem was not a lack of services available but a lack of initiative to

consistently take advantage of the services that were offered.” (Id. at p. 763.) The

evidence shows Mother’s case plan was tailored to fit her circumstances and the

Department made reasonable efforts to assist her to comply with her case plan. Hence,

the services provided, while not possibly perfect in every regard, were clearly reasonable

under the circumstances (Misako R., supra, 2 Cal.App.4th at p. 547), and the juvenile




                                             31
court’s finding that reasonable reunification services were provided is supported by

substantial evidence. (See Angela S., supra, 36 Cal.App.4th at p. 762.)

                                      DISPOSITION

      The writ petition is denied.

      NOT TO BE PUBLISHED IN OFFICIAL REPORT




                                                       MILLER
                                                                              Acting P. J.


We concur:


SLOUGH
                                 J.


FIELDS
                                 J.




                                            32